          Case 1:19-cv-02519-AJN Document 77 Filed 08/25/20 Page 1 of 2


                                                             Hogan Lovells US LLP
                                                             390 Madison Avenue
                                                             New York, NY 10017
                                                             T +1 212 918 3000
                                                             F +1 212 918 3100
                                                             www.hoganlovells.com

                                                             Dennis H. Tracey, III
                                                             Partner
                                                             T +1 212 918 3524
                                                             dennis.tracey@hoganlovells.com




August 25, 2020

VIA ECF

Hon. Alison J. Nathan
United States District Court for the Southern District of New York
40 Foley Square, Room 2102
New York, New York 10007

Re:    Red Tree Investments, LLC v. Petróleos de Venezuela, S.A. and PDVSA Petróleo, S.A.
       S.D.N.Y. Docket No. 1:19-cv-002519 (related to 1:19-cv-002523)

Dear Judge Nathan:

This firm represents defendants Petróleos de Venezuela, S.A. (“PDVSA”) and PDVSA Petróleo,
S.A. (“Petróleo,” and together, with PDVSA, “Defendants”) in the above-referenced action. We
write in response to the letter (Dkt. No. 76) of counsel for plaintiff Red Tree Investments, LLC
(“Red Tree”) regarding Defendants’ pending Rule 56(d) motion for discovery (Dkt. No. 64).
Under the guise of “reminding” the Court of the pending motion, in this letter, Red Tree
improperly attempts to reargue its opposition to Defendants’ motion nearly in full.

Contrary to Red Tree’s assertion, the “progress” that other parties suing Venezuela, PDVSA, and
Petróleo are allegedly making in other litigation is not a reason to deny Defendants’ Rule 56(d)
motion in this case. As previously explained, Defendants have a substantial interest in securing
access to relevant facts and personnel and a due process right to a meaningful opportunity to be
heard.

Red Tree overstates the significance of Hogan Lovells’ representation of Defendants in the
negotiation of the underlying Note transaction in an effort to undermine Defendants’ lack of
access to their documents and records, which remain in possession of the illegitimate Maduro
regime. As a preliminary matter, contrary to Red Tree’s assertion, Defendants have, in fact,
reviewed the documents in counsel’s possession, which are limited to pre-closing documents.
As previously explained, Defendants’ counsel played no role in the transaction once the
transaction closed or in the interface between Defendants and the creditor after the execution of
the agreements at issue. Moreover, the missing documents, particularly those related to the
assignment of the Notes to Red Tree and any payments or attempted payments under the Notes,
were not provided to Defendants’ counsel in connection with the negotiation of the Note
transaction, and did not even exist until after the transaction closed.
         Case 1:19-cv-02519-AJN Document 77 Filed 08/25/20 Page 2 of 2



Red Tree’s letter also overemphasizes Red Tree’s belated production of a small subset of the
requested documents less than an hour before filing its opposition to Defendants’ motion. Red
Tree’s last-minute production included only cherry-picked documents allegedly responsive to
two of the three categories of information sought. As explained in Defendants’ Rule 56(d)
motion, documents concerning the assignment or transfer of the Note Agreements or Notes,
including payment, are relevant to Red Tree’s standing to enforce the Note Agreements and seek
payment under the Notes, and have not been produced.

In any event, Red Tree’s claim of prejudice by the potential sale of PDVSA’s shares in its
subsidiary PDVH in the Crystallex International Corp. v. Bolivarian Republic of Venezuela case
is meritless. As previously explained, even if Red Tree were awarded a judgment in this case,
Red Tree – like all other judgment creditors – could not enforce that judgment against property
of PDVSA or Petróleo without first obtaining an OFAC license. It is undisputed that Red Tree
has not obtained such a license. Nor have the plaintiffs in the Crystallex case or Dresser-Rand
Company v. Petróleos de Venezuela, S.A. Indeed, no sale has actually been scheduled by the
Court in Crystallex.

Even if the progress of other cases potentially could impact Red Tree’s recovery of any judgment
that it may eventually obtain in this case, that risk is speculative and is outweighed by
Defendants’ substantial interest in securing access to relevant facts and personnel and due
process right to a meaningful opportunity to be heard. As previously explained, in contrast to the
circumstances in Dresser-Rand and Crystallex, in this case, Defendants have not had the
opportunity to take discovery on key, relevant issues.

Defendants respectfully request that the Court set a reasonable schedule for discovery of Red
Tree and relevant non-party witnesses, as due process requires.


                                                    Respectfully submitted,




                                                    Dennis H. Tracey, III




                                                2
